Exhibit 10.59

[Letterhead of Purchaser]

November 29, 2004


Interpool, Inc.
211 College Road East
Princeton, NJ 08540

Attention: James Walsh

Ladies and Gentlemen:

This letter agreement (this "Agreement") will confirm the agreement of the
undersigned purchaser (the "Purchaser") to purchase from Interpool, Inc., a
Delaware corporation (the "Company"), the aggregate principal amount of
newly-issued 6.00% Senior Notes due 2014, CUSIP 46062R AM 0 listed on Schedule A
hereto (the "Securities") for a purchase price of $[____] (the "Purchase Price")
on the terms set forth herein (the "Acquisition"), which Securities shall be
governed by an Indenture (the "Indenture"), dated as of September 14, 2004,
between the Company and U.S. Bank National Association (as Trustee).

1.      Settlement and Closing Actions.

            1.1      The settlement of the Acquisition will take place on or
before November 29, 2004 (or such later date as the Purchaser and the Company
shall mutually agree) (the "Settlement Date"), at which time the Company shall
cause delivery of the Securities to the Purchaser, and the Purchaser shall cause
delivery to the Company of the Purchase Price. The settlement of the Acquisition
shall take place at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
at 10:00 a.m., local time, on the Settlement Date.

            1.2      The Company and the Purchaser shall execute the
Registration Rights Agreement (the "Registration Rights Agreement") in
substantially the form attached hereto as Annex A. For the avoidance of doubt,
the Purchaser will be executing the Registration Rights Agreement together with
the other purchasers of Securities purchasing Securities on the Settlement Date.

2.      Representations, Warranties and Covenants of the Purchaser. In
connection with the Acquisition, the Purchaser hereby represents, warrants and
acknowledges that, as of the Settlement Date:

            2.1      The Purchaser (a) is a [limited partnership, corporation,
partnership or limited liability company] duly organized and validly existing
under the laws of the jurisdiction of its formation and (b) has the requisite
[partnership, corporate or limited liability company, as the case may be,] power
and authority to execute, deliver and perform its obligations under this
Agreement and the Registration Rights Agreement.

            2.2       The execution, delivery and performance by the Purchaser
of this Agreement and the Registration Rights Agreement and the transactions
contemplated hereby and thereby, (a) have been duly authorized by all necessary
[partnership, corporate or limited liability company, as the case may be,]
action, (b) do not contravene the terms of such Purchaser’s organizational
documents, or any amendment thereof and (c) do not violate, conflict with or
result in any breach or contravention of, or the creation of any liens, charges
or encumbrances (each, a "Lien") under, any material contractual obligation of
such Purchaser or any law, order, judgment, rule or regulation applicable to
such Purchaser.

            2.3      Each of this Agreement and the Registration Rights
Agreement has been duly executed and delivered by the Purchaser and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against it
in accordance with its terms, except as (a) enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(regardless of whether considered in a proceeding at law or in equity) and (b)
enforceability of certain indemnification provisions may be limited by public
policy.

            2.4       Assuming the compliance by the Company with its covenants
under this Agreement and the accuracy of all of the Company’s representations
and warranties under this Agreement, and (a) except as required by the state
securities or "blue sky" laws, (b) except for such consents, approvals,
authorizations, orders, filings or registrations which have been obtained or
made and (c) except for the registration of the Securities under the Securities
Act of 1933 (the "Securities Act") and the qualification of the Indenture under
the Trust Indenture Act of 1939 (the "TIA"), no consent, approval, authorization
or order of, or filing or registration with, any court or governmental agency or
body, and no lapse of a waiting period under any law, rule or regulation, is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Purchaser of this Agreement or the Registration
Rights Agreement or the transactions contemplated hereby or thereby.

            2.5       The Securities to be acquired by the Purchaser pursuant to
this Agreement are being or will be acquired for its own account and with no
intention of distributing or reselling such Securities or any part thereof in
any transaction that would be in violation of the securities laws of the United
States of America, or any state of the United States, without prejudice,
however, to the rights of the Purchaser under the Registration Rights Agreement
or the rights of the Purchaser at all times to sell or otherwise dispose of all
or any part of such Securities under an effective registration statement under
the Securities Act, or under an exemption from such registration available under
the Securities Act. If the Purchaser should in the future decide to dispose of
any of such Securities, it understands and agrees that it may do so only in
compliance with the Securities Act and applicable state securities laws, as then
in effect. The Purchaser agrees to the imprinting, of a legend on certificates
representing all of its Securities to the extent required under the Indenture.

            2.6       The Purchaser understands that the issuance in the
Securities will not be registered under the Securities Act for the reason that
the Acquisition is exempt pursuant to Section 4(2) of the Securities Act and
that the reliance of the Company on such exemption is predicated in part on the
Purchaser’s representations set forth herein.

            2.7       The Purchaser has received and reviewed, among other
things, copies of (a) the Company’s annual reports on Form 10-K for the years
ended December 31, 2002 and December 31, 2003, (b) the Company’s quarterly
reports on Form 10-Q for the periods ended March 31, 2004 and June 30, 2004, (c)
a copy of the Indenture, and (d) the Registration Rights Agreement. The
Purchaser has reviewed to its satisfaction the terms of the Securities (as set
forth in the Indenture) and the registration rights attaching thereto (as set
forth in the Registration Rights Agreement).

            2.8       The Purchaser is aware that the Company is not current in
filing its periodic reports under the Securities Exchange Act of 1934 (the
"Exchange Act"), and, as a result, the information relating to the Company on
which the Purchaser is relying does not reflect the Company’s financial
condition and operating results as of and for the quarter ended September 30,
2004. The Purchaser recognizes that the Company may be in possession of
nonpublic information (which may include information relating to the Company’s
financial condition and operating results for such quarters) that may or may not
be independently known to the Purchaser (the "Nonpublic Information") and that
the Nonpublic Information has not been disclosed to the Purchaser at the
Purchaser’s request. The Purchaser is entering into this Agreement
notwithstanding that it is aware the Nonpublic Information may exist, and
neither the existence of the Nonpublic Information, nor the substance of it, nor
the fact that it has not been disclosed by the Company to the Purchaser is
material to the Purchaser or to its determination to enter into this Agreement
and to consummate the Acquisition pursuant hereto.

            2.9       The Purchaser is a "qualified institutional buyer" within
the meaning of Rule 144A under the Securities Act. The Purchaser is a
sophisticated buyer with respect to the Securities and has sufficient experience
in business, financial and investment matters to be able to evaluate the risks
involved in the acquisition of the Securities and to make an informed investment
decision with respect to such acquisition and the Acquisition. The Purchaser has
independently and without reliance upon the Company or upon Raymond James &
Associates, Inc. (the "Placement Agent") and based on such information as the
Purchaser has deemed appropriate in its independent judgment made its own
analysis and decision to enter into this Agreement and consummate the
Acquisition and the other transactions contemplated hereby. As a result the
Purchaser is not relying on the Placement Agent to undertake the verification of
information related to the Acquisition and the other transactions contemplated
hereby. The Purchaser is aware that neither the Company nor the Placement Agent
has made or makes any representation or warranty, whether express or implied, of
any kind or character except as expressly set forth in this Agreement, and
neither the Company nor the Placement Agent has any obligations to the
Purchaser, whether express or implied, including, without limitation, fiduciary
obligations, except for those express obligations set forth herein. The
Purchaser recognizes that all warranties regarding the Acquisition and the other
transactions contemplated hereby are expressly disclaimed by the Placement
Agent, including, but not limited to, any warranty of merchantability.

            2.10       The Purchaser did not learn of the issue of the
Securities by the Company as the result of any activities (a) that would
constitute a "general solicitation" or "general advertising" (as such terms are
used in Regulation D under the Securities Act), (b) that would in any manner
involve a public offering within the meaning of Section 4(2) of the Securities
Act or (c) that would constitute a "tender offer" for purposes of the Exchange
Act. The terms of the Acquisition were arrived at through arms’-length
negotiations with the Company and/or its agents.

            2.11       There are no contracts, agreements or understandings
between any of the Purchaser or its affiliates and any other person that would
give rise to a valid claim against any of the Company or its affiliates or the
Placement Agent or its affiliates for a brokerage commission, finder’s fee or
like payment in connection with the Acquisition.

3.      Representations and Warranties of the Company. In connection with this
transaction, the Company hereby represents, warrants and acknowledges that, as
of the Settlement Date:

            3.1       The Company (a) is a corporation duly incorporated and
validly existing under the laws of the State of Delaware and (b) has the
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement.

            3.2       The execution, delivery and performance by the Company of
this Agreement, the Indenture, the Registration Rights Agreement, the Securities
(collectively, the "Operative Documents") and the transactions contemplated
hereby and thereby, (a) have been duly authorized by all necessary corporate
action, (b) do not contravene the terms of the Company’s organizational
documents, as amended to date, and (c) do not violate, conflict with or result
in any breach or contravention of, or the creation of any Lien under, any
material contractual obligation of the Company or any law, order, judgment, rule
or regulation applicable to the Company.

            3.3       Each Operative Document other than the Securities has been
duly executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as (a) enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (regardless of whether
considered in a proceeding at law or in equity) and (b) enforceability of
certain indemnification provisions may be limited by public policy.

            3.4       The Securities will be in the form contemplated by the
Indenture, and when executed, authenticated and issued in accordance with the
terms of the Indenture and delivered to and exchanged by the Purchaser pursuant
to this Agreement on the Settlement Date, the Securities will constitute the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).

            3.5       Assuming the compliance by the Purchaser with its
covenants under this Agreement and the accuracy of all of the Purchaser’s
representations and warranties under this Agreement, and (a) except as required
by the state securities or "blue sky" laws, (b) except for such consents,
approvals, authorizations, orders, filings or registrations which have been
obtained or made and (c) except for the registration of the Securities under the
Securities Act and the qualification of the Indenture under the TIA, no consent,
approval, authorization or order of, or filing or registration with, any court
or governmental agency or body, and no lapse of a waiting period under any law,
rule or regulation, is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, the Company of the Operative
Agreements or the transactions contemplated thereby.

            3.6       There are no contracts, agreements or understandings
between any of the Company or its affiliates and any other person other than
Raymond James & Associates, Inc. that would give rise to a valid claim against
any of the Company or its affiliates for a brokerage commission, finder’s fee or
like payment in connection with the Acquisition.

            3.7       None of the Company or any of its affiliates has engaged
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) in connection with the offering
of the Securities or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act.

4.      Waiver of Claims.

            4.1       The Purchaser hereby fully and irrevocably waives any and
all rights, remedies and claims relating to the Acquisition or any of the other
transactions contemplated by the Operative Documents that it would or could
have, or may hereafter have, against the Company or any of its affiliates or any
of their respective officers, directors, members, investors, partners, agents,
employees or advisors (the "Company Parties"), or against the Placement Agent,
its parent or any of its subsidiaries or affiliates or any of their respective
officers, directors, members, investors, partners, agents, employees or advisors
(the "Placement Agent Parties"), arising out of, relating to or in any manner
connected with the existence or substance of the Nonpublic Information or the
fact that the Nonpublic Information has not been disclosed to it.

            4.2       The Purchaser does for itself and its respective
successors and/or assigns, hereby forever releases, discharges and dismisses any
and all claims, rights, causes of action, suits, obligations, debts, demands,
agreements, promises, liabilities, controversies, costs, expenses, fees, or
damages of any kind, whether known or unknown, accrued or not accrued, foreseen
or unforeseen or matured or not matured, that it ever had, now has, can have, or
shall or may hereafter have (including, but not limited to, any and all claims
alleging violations of federal or state securities laws, common-law fraud or
deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity relating to the
Acquisition or any of the other transactions contemplated by the Operative
Documents, against the Company Parties and the Placement Agent Parties, that are
based upon, arise from or in any way relate to or involve, directly or
indirectly, the existence or substance of the Nonpublic Information or the fact
that the Nonpublic Information has not been disclosed to the Purchaser.

            4.3       The Purchaser hereby fully and irrevocably waives any and
all rights, remedies and claims relating to the Acquisition or any of the other
transactions contemplated by the Operative Documents that it would or could
have, or may hereafter have, against the Placement Agent Parties, whether
arising out of, relating to or in any manner connected with the existence or
substance of the Nonpublic Information, the fact that the Nonpublic Information
has not been disclosed to it, or otherwise.

            4.4       The Purchaser does for itself and its respective
successors and/or assigns, hereby forever agree to release and hold harmless the
Placement Agent Parties from any and all claims which it might now or
hereinafter have in connection with the Acquisition or any of the other
transactions contemplated by the Operative Documents that it would or could
have, or may hereafter have, against the Placement Agent Parties, including, but
not limited to, any losses, lost profits and reasonable attorneys’ fees and
costs, other than claims based on the Placement Agent Parties’ gross negligence
or willful misconduct.

5.      Conditions Precedent.

            5.1       The Purchaser’s obligation to complete the Acquisition and
the other transactions contemplated hereby shall be subject to the fulfillment
(or waiver by the Purchaser) of the following conditions precedent:

                  5.1.1       The Company’s representations and warranties
contained in this Agreement shall be true and correct on the Settlement Date.

                  5.1.2      The Company shall have complied with all of its
covenants and obligations under this Agreement as of the Settlement Date.

                  5.1.3       The Indenture shall continue to be in full force
and effect on the Settlement Date.

            5.2       The Company’s obligation to complete the Acquisition and
the other transactions contemplated hereby shall be subject to the fulfillment
(or waiver by the Company) of the following conditions precedent:

                  5.2.1      The Purchaser’s representations and warranties
contained in this Agreement shall be true and correct on the Settlement Date.

                  5.2.2      The Purchaser shall have complied with all of its
covenants and obligations under this Agreement as of the Settlement Date.

6.      Termination.

            6.1       This Agreement may be terminated by the Purchaser if the
conditions precedent set forth in Section 5.1 have not been waived by it or
fulfilled on the Settlement Date. This Agreement may be terminated by the
Company if the conditions precedent set forth in Section 5.2 have not been
waived by it or fulfilled on the Settlement Date. This Agreement may also be
terminated by mutual written agreement by the parties hereto.

           6.2      Section 4 and Subsections 7.4 and 7.6 shall survive any
termination of this Agreement.

7.      Miscellaneous.

            7.1       The Purchaser acknowledges and agrees that the Company may
use the proceeds of the Acquisition made pursuant to this Agreement at its own
discretion and as it deems appropriate for working capital, acquisitions of
assets and businesses, repayment of indebtedness or debt service payments or
otherwise.

            7.2       No failure or delay on the part of the Company, the
Purchaser or the Placement Agent in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to the Company, the Purchaser or the Placement
Agent at law, in equity or otherwise. Any amendment, supplement or modification
of or to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure by the Company, the Purchaser or the
Placement Agent from the terms of any provision of this Agreement, shall be
effective (i) only if it is made or given in writing and signed by (a) in the
case of a waiver, by the party entitled to grant such waiver and, (b) in all
other cases, the Company, the Purchaser and the Placement Agent, and (ii) only
in the specific instance and for the specific purpose for which made or given.

            7.3       This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

            7.4       The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

            7.5       THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD INDICATE THE APPLICABILITY OF
THE LAWS OF ANY OTHER JURISDICTION. The parties hereto irrevocably submit to the
exclusive jurisdiction of any state or federal court sitting in the Borough of
Manhattan, in the State of New York over any suit, action or proceeding arising
out of or relating to this Agreement, the Operative Documents or the affairs of
the Company. To the fullest extent they may effectively do so under applicable
law, the parties hereto irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that they are not subject to the
jurisdiction of any such court, any objection that they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. To the extent not
prohibited by applicable law, which cannot be waived, each party hereto hereby
waives, and covenants that it will not assert (whether as plaintiff, defendant
or otherwise), any right to trial by jury in any forum in respect of any issue,
claim, demand, action, or cause of action arising out of or based upon this
Agreement or the subject matter hereof or any Operative Document, in each case
whether now existing or hereafter arising or whether in contract or tort or
otherwise.

            7.6       This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties hereto. Neither
party may assign any of its rights or delegate any of its obligations hereunder
without the prior written consent of the other party. No person or entity other
than the parties hereto and their successors and permitted assigns is intended
to be a beneficiary of this Agreement.

            7.7       Each party hereto shall be responsible for paying its own
fees and expenses relating to this Agreement, the other Operative Documents and
the transactions contemplated hereby and thereby.

            7.8       If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

            7.9       This Agreement, together with the annexes and schedules
hereto, and the other Operative Documents are intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, representations, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement, together with the
annexes and schedules hereto, and the other Operative Documents supersede all
prior agreements and understandings between the parties with respect to such
subject matter.

            7.10       Each of the parties hereto shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations or other actions by, or giving any notices
to, or making any filings with, any governmental authority or any other person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.

Very truly yours,
[Purchaser]



By:                                            
            Authorized Signatory


Name:                                        


Title:                                        




Agreed and Accepted:

INTERPOOL, INC.


By:                                            
            Authorized Signatory


Name:                                        


Title:                                        


RAYMOND JAMES & ASSOCIATES, INC.


By:                                            
            Authorized Signatory


Name:                                        


Title:                                        



Schedule A


Security
CUSIP Number


6% Notes Due 2014
46062R AM 0

Annex A – Registration Rights Agreement